Citation Nr: 1814054	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-24 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


The Board remanded the case for further development in May 2016.  The case has since been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran submitted a VA Form 21-4142 in April 2017 in which he indicated that he had been receiving treatment at the Durham VA Medical Center (VAMC) from 2010 to the present.  The claims file does not contain any VA treatment records dated since March 2016.  Thus, on remand, the AOJ should attempt to secure any outstanding VA medical records. See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Moreover, following the prior remand, the Veteran was afforded a VA examination in April 2017 in connection with his claim.  The examiner opined that the Veteran's back disorder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury, or illness.  As rationale, he stated that there is insufficient evidence to show aggravation of the back condition in service.  However, the Board finds that the rationale is inadequate.  First, the presumption of soundness applies, and the examiner did not provide any explanation for the conclusion that the disorder preexisted service, particularly in light of the enlistment examination noting a normal spine.  Moreover, if there is a preexisting disorder, the question is whether there is clear and unmistakable evidence showing that a preexisting disorder was not aggravated by service, as opposed to whether there is sufficient evidence showing aggravation.  Although the examiner did note the Veteran's report of back pain in service, there was no discussion of this fact in the rationale.  In addition, the examiner provided a negative opinion on direct service connection based on the fact that there were no documented complaints for four decades even though he had concluded earlier in the report that the disorder preexisted service.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the
names and addresses of any and all healthcare providers
who have provided treatment for his lumbar spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA
treatment records, to include any outstanding records from Durham VAMC dated since March 2016.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay statements.   

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a 
clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether the Veteran's current lumbar spine disorder clearly and unmistakably preexisted his military service. (The term "clear and unmistakable" means that the evidence is undebatable.)  If so, he or she should state whether there was an increase in the severity of the preexisting disorder during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If the examiner determines that the disorder did not clearly and unmistakably preexist the Veteran's service, he or she should provide an opinion as to whether it is at least as likely as not that the Veteran's current lumbar spine disorder manifested in service or is otherwise is causally or etiologically related to his military service, to include any injury and symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved 

would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history," copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




